— In a proceeding to determine the validity of a claim against an estate for services rendered to the deceased, the Attorney-General appeals from an order of the Surrogate’s Court, Westchester County, dated February 1,1980, denying his motion, inter alia, to intervene in the proceeding. Order reversed, without costs or disbursements, and motion granted. Under the circumstances of this case and in the exercise of our discretion, the Attorney-General is granted permission to intervene. Hopkins, J. P., Titone, Mangano and Gibbons, JJ., concur.